Citation Nr: 0527928	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO). 

The appellant appeared at a hearing held at the RO on August 
22, 2002.  A transcript of that hearing has been associated 
with the record on appeal.

The case was previously before the Board in October 2003.  
The Board found that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for a cervical spine disorder.  The Board then remanded the 
case for additional development including examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  

A motion to advance this case on the Board's docket, which 
was received by the Board in September 2005, was granted by 
the Board on October 6, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2. The evidence demonstrates the veteran's cervical spine 
disorder, including arthritis,  was incurred many years after 
service and was not incurred as a result of any incident of 
active service.


CONCLUSION OF LAW

A cervical spine disorder, to include arthritis, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, VA provided the veteran the required notice 
with respect to his claim in letters dated in February and 
August 2004, in which he was informed of the requirements 
needed to establish his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination with regard to his claim for service 
connection for a cervical spine disorder.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Arthritis may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran claims entitlement to service connection for a 
cervical spine disorder, to include arthritis.  He asserts 
that he injured his neck during service in Korea carrying 
heavy backpacks and heavy weapons such as machine guns.  He 
testified to this at an October 2002 hearing at the RO.  The 
Board notes that the veteran served in combat in Korea and 
was awarded the Combat Infantryman's Badge.  Accordingly, the 
Board accepts that the veteran injured his neck lifting such 
items during service.  

The veteran's service medical records are of record and are 
complete.  There is no indication in any of the service 
medical records of any complaints of, or treatment for, 
cervical spine symptoms during service.  In April 1953, 
separation examination of the veteran was conducted.  His 
neck, spine, and musculoskeletal system were all evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  The examiner also noted that there were "no 
serious injuries, operations, or diseases . . . No complaints 
of a medical nature at time of this examination."  This 
evidence indicates that any neck injury sustained during 
service in Korea carrying heavy items was acute and 
transitory in nature and resolved prior to the veteran's 
separation from service.

The veteran claims that he was treated for a cervical spine 
disorder shortly after he separated from service in 1953 at 
the VA Hospital in the Bronx, New York.  The RO has obtained 
these treatment records.  They reveal that he was treated for 
"cervical adenitis with left facial palsy."  This is 
confirmed in a September 1953 VA examination report.  The 
Board notes that service connection is in effect for this 
disability.  The earliest evidence of any orthopedic cervical 
spine disorder is a January 1966 VA examination report which 
contains a diagnosis of osteoarthritis of the cervical spine.  
Subsequent VA medical treatment records contain notations 
confirming a continued diagnosis of cervical spine arthritis.  

In November 2004, a VA examination of the veteran was 
conducted.  The veteran reported longstanding complaints of 
neck pain which he indicated began during active service in 
the 1950s.  After full examination, and review of radiology 
reports, the diagnosis was cervical degenerative joint 
disease (arthritis) with ankylosis of cervical spine and 
fixed deformity.  In May 2005, the examining physician issued 
a medical opinion based on the record and the findings of his 
examination.  The physician indicated that the veteran's 
cervical spine arthritis was related to aging and was not 
related to service or any trauma claimed to have occurred 
during service.  The examining physician also indicated that 
there was no evidence of cervical arthritis until thirteen 
years after the veteran separated from service and that the 
cervical adenitis for which the veteran is service-connected 
is a complete separate entity which is not related to the 
current arthritis.  

The preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, to include 
arthritis.  There is medical evidence of a current 
disability; the veteran has arthritis of the cervical spine.  
However, there is no medical evidence showing that this 
arthritis was manifest during service or within the first 
year after the veteran separated from service.  Rather, the 
evidence reveals that the first diagnosis of cervical 
arthritis was made over a decade after the veteran separated 
from service.  Moreover, there is no competent medical 
evidence linking the veteran's current cervical arthritis to 
his military service.  Rather, the medical evidence of record 
indicates that the veteran's cervical arthritis is the result 
of aging and is unrelated to his military service or to any 
trauma.  Accordingly, service connection or a cervical spine 
disorder, to include arthritis, must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection 
for a cervical spine disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability, to 
include arthritis, is denied.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


